Having considered the petition and supporting documents, we
                conclude that our intervention by way of extraordinary relief is not
                warranted. Id. Accordingly, we deny the petition. See NRAP 21(b)(1).
                           It is so ORDERED.




                                                          Gibbons


                                                                                       ,J
                                                          Douglas




                cc: Hon. Scott N. Freeman, District Judge
                     Alverson Taylor Mortensen & Sanders
                     Steven J. Klearman & Associates
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                   2
(0) 1947A